      Case 2:18-cv-01824-KJM-AC Document 43 Filed 10/05/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    TIENGKHAM SINGANONH,                                No. 2:18-cv-1824 KJM AC P
12                        Plaintiff,
13            v.                                          ORDER
14    R. FINE, et al.,
15                        Defendants.
16

17           Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge as provided

19   by 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On May 6, 2020, the magistrate judge filed findings and recommendations, which were

21   served on all parties and which contained notice to all parties that any objections to the findings

22   and recommendations were to be filed within twenty-one days. ECF No. 40. Neither party has

23   filed objections to the findings and recommendations.

24           The court presumes that any findings of fact are correct. See Orand v. United States,

25   602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed

26   de novo. See Robbins v. Carey, 481 F.3d 1143, 1147 (9th Cir. 2007) (“[D]eterminations of law

27   by the magistrate judge are reviewed de novo by both the district court and [the appellate] court

28   /////
                                                          1
      Case 2:18-cv-01824-KJM-AC Document 43 Filed 10/05/20 Page 2 of 2

 1   . . . .”). Having reviewed the file, the court finds the findings and recommendations to be
 2   supported by the record and by the proper analysis.
 3           Accordingly, IT IS HEREBY ORDERED that:
 4           1. The findings and recommendations filed May 6, 2020 (ECF No. 40), are adopted in
 5   full.
 6           2. Defendant’s motion to dismiss (ECF No. 33) is denied.
 7           3. Plaintiff’s motion to amend the complaint and to add a supplemental claim (ECF No.
 8   38) is denied.
 9           4. This case is referred back to the assigned magistrate judge for further pretrial
10   proceedings as provided by this court’s Local Rules.
11   DATED: October 2, 2020.
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
